NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0050n.06

                                           No. 21-5265

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                       )                                            FILED
 ERNEST SOUTHALL,                      )                                      Jan 26, 2022
                                       )                                  DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,
                                       )
 v.                                    )                         ON APPEAL FROM THE U.S.
                                       )                         DISTRICT COURT FOR THE
 USF HOLLAND, LLC; OCCUPATIONAL )                                MIDDLE    DISTRICT  OF
 HEALTH CENTERS OF THE SOUTHWEST, P.A. )                         TENNESSEE
 CO.; TEAMSTERS LOCAL UNION 480;       )
                                       )
       Defendants-Appellees.
                                       )



Before: SILER, KETHLEDGE, and READLER, Circuit Judges.

       KETHLEDGE, Circuit Judge. This is now the third appeal in a straightforward matter

that—according to the magistrate judge here—Ernest Southall and his counsel have made an

“unmitigated mess.” The district court dismissed Southall’s present lawsuit based on issue and

claim preclusion. We affirm.

       Southall has driven big-rig trucks for USF Holland since 1999. He was diagnosed with

sleep apnea in 2013 and thereafter struggled to get medical clearance to drive. When Southall

lacked that clearance, Holland suspended him from driving. Southall also had problems during

the periods he was driving: in December 2013, an officer ticketed him for driving while fatigued;

eight months later he drove his truck into a concrete barrier in a construction zone in Indiana; and

on another occasion he fell asleep while waiting for his truck to be loaded.
No. 21-5265, Southall v. USF Holland et al.


       Yet in 2015 Southall sued Holland and Occupational Health Centers (which had performed

his medical exams), asserting discrimination and retaliation claims under the Americans with

Disabilities Act. During discovery, Holland obtained Southall’s medical records, which indicated

that he had suffered a stroke in July 2016. Southall later admitted during his deposition that he

had not told Occupational Health about his stroke during the medical examination that followed

it. (He denied having one, notwithstanding what the records said.) Southall also admitted in his

deposition that his sleep apnea did not affect any of his major life activities. Holland then

suspended Southall—this time for failing to disclose his stroke—and sent him back to

Occupational Health for another examination. Over Southall’s objection, the district court allowed

Holland to provide Southall’s medical records to Occupational Health for purposes of that exam.

       In December 2018, the district court granted summary judgment to Holland and

Occupational Health in that first lawsuit. The court’s order made clear that it addressed all the

alleged “discrimination and/or retaliation” that had occurred up to that point (which in Southall’s

view included the provision of his medical records to Occupational Health). Southall v. USF

Holland, Inc., 2018 WL 6413651, at *6 (M.D. Tenn. Dec. 5, 2018). The court held that Southall

had raised no genuine dispute as to whether he was disabled, given Southall’s own testimony that

his sleep apnea—the putative disability—had not affected any of his major life activities. Southall

appealed that order (his first of now three appeals here).

       Meanwhile, Holland and Occupational Health moved for attorneys’ fees in the district

court; and our court affirmed the district court’s summary-judgment order. The district court then

granted the defendants’ motion for fees, on the ground that Southall’s claims “became frivolous

and unreasonable once [he] testified in his deposition that he had no disability.” Southall again




                                                 -2-
No. 21-5265, Southall v. USF Holland et al.


brought an appeal, which this court dismissed because the district court had not yet determined the

amount of the fee award.

       But in the meantime Southall filed this suit, in which he seeks again to assert ADA claims

against Holland and Occupational Health, as well as his union, Teamsters Local 480. He also

purports to assert a claim for breach of contract—alleging in conclusory terms that he was the

third-party beneficiary of a contract between Holland and Occupational Health, which those parties

allegedly breached because, he says, Holland manipulated Occupational Health to deny Southall

medical clearance.

       The district court granted the defendants’ motion to dismiss based on both issue preclusion

and claim preclusion. The court had already held that Southall’s sleep apnea was not a disability,

which precluded his new claim of discrimination based upon that same condition. The court also

reasoned, among other things, that Southall’s claims in his second suit should have been brought

in his first. Southall then brought to us this appeal, his third. We review the district court’s

decision de novo. Buck v. Thomas M. Cooley L. Sch., 597 F.3d 812, 816 (6th Cir. 2010).

       We affirm for substantially the reasons stated in the district court’s cogent opinion.

Southall cannot show his sleep apnea is a disability, which forecloses most of his ADA claims

(whether against Holland, Occupational Health, or Local 480). Booth v. Nissan N. Am., Inc.,

927 F.3d 387, 393, 396 (6th Cir. 2019). Beyond that, Southall forfeited any argument that his

remaining ADA claims are not precluded on the same grounds. See United States v. Huntington

Nat’l Bank, 574 F.3d 329, 331–32 (6th Cir. 2009). Nor can he relitigate the issue whether Holland

influenced Occupational Health’s examinations or planned to decertify him. Those facts were

before the district court when it issued its first summary-judgment order, which by its terms

addressed Southall’s “continuing” claims of retaliation and discrimination. See Dubuc v. Green


                                                -3-
No. 21-5265, Southall v. USF Holland et al.


Oak Twp., 312 F.3d 736, 750 (6th Cir. 2002). And precluded or not, Southall’s claim for breach

of contract is conclusory and patently meritless. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The district court’s judgment is affirmed.




                                               -4-